Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 9-10 are pending and  are  under consideration in the instant office action.
 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/15/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

	Priority
This application is a divisional of US application no 15/778747 (Granted as US Patent  10,660,867) dated 05/24/2018 which is an U.S. National phase application under 35 U.S.C 371 of PCT application PCT/EP2016/001815, filed 11/02/2016, which claims benefit under Title 35 U.S.C 119 to European  patent application no. EP15196821 filed on 11/27/2015.   receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Scheurich et al. (WO 2013/054016, referenced in IDS dated 04/15/2020, Machine translation of the document is submitted)
Instant claims are drawn to a  method of inhibiting inflammation,  or a method of inhibiting transcription factor NF-KB, comprising administering to a host in need thereof a compound that is 3-(4-tert-butylphenyl)-3-hydroxy-1-(4-methoxyphenyl)propan-1-one, 1-(4-tert-butylphenyl)-3-hydroxy-3-(4-methoxyphenyl)propan-1-one or a mixture thereof.
Scheurich et al. teaches on page 3, paragraphs 3 and 4 and last paragraph; page 4, paragraph 2; page 18, paragraph 3; page 19, paragraphs 4 and 5 - 3-(4-tert-butylphenyl)-3-hydroxy-l-(4-methoxyphenyl)-propan-l-one or 1-(4-tert-butylphenyl)-3-hydroxy-3-(4-methoxyphenyl)-propan-l-one (955359-32-7 or 955359-34-9; see the structures below) or mixtures of these two propan-l-one compounds as precursors of a UV filter that are converted under irradiation (especially with sunlight) in a photoinduced reaction to form the UV filter avobenzone (See Figure A on page 3 shown below).

 According to the invention, this conversion is accelerated by the claimed phosphine oxides. The loss of UV absorption ability of a preparation can thus be counteracted and sun protection can be achieved (page 11, line 3). Preferably, the preparations additionally contain a UV filter which is either avobenzone or another UV filter (page 13, last two paragraphs). Owing to the presence of said precursors, it is said to be possible to generate additional UV absorption ability (last sentence on page 14); reference is also made to the "rising UV absorption ability" of the preparation on page 16, paragraph 2. This precursor-containing filter system generates a dynamic sun protection, particularly advantageously as skin sun protection (page 17, paragraphs 1 and 2). Such a UV filter system is capable of intensifying the protection of the skin with progressive stimulation [=photodermatosis] (page 17, paragraph 2, and page 20, penultimate paragraph). The preparations are usually topical preparations, for example cosmetic or dermatological formulations (page 18, paragraph 3). Example 2 discloses waterproof sun protection sprays containing said precursors. 
    PNG
    media_image1.png
    446
    975
    media_image1.png
    Greyscale


With regards  to the functional limitation set forth in claim 10 wherein the compound  administered causes an inhibition of transcription factor NF-KB, this is the functional limitation of the compounds 3-(4-tert-butylphenyl)-3-hydroxy-1-(4- methoxyphenyl)propan-1-one, 1-(4-tert-butylphenyl)-3-hydroxy-3-(4-methoxyphenyl)propan-1- one or a mixture thereof.  Scheurich et al. teaches these compounds as useful in for sun protection and  particularly advantageously as skin sun protection capable of intensifying the protection of the skin with progressive stimulation, and teaches sun screen formulations comprising the same intended for application to the skin,  the functional limitations set forth in the instant application in instant claims will be inherently achieved by the composition and method of Scheurich et al.. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph)
 	 “Though it is noted that Scheurich et al. does not administer their inventive compounds to inhibit inflammation,  the teaching by Scheurich et al. of the utility of the instantly claimed compounds as a sunscreen in topical formulations, administered to a host to protect their skin from sun, is the same as the method currently claimed, and thus anticipates  the instant claims. It is also noted that “Products of identical chemical composition can not have mutually exclusive properties.” A .

Claims 9-10 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Rudolph et al. (US 2009/0246158)
Rudolph et al. discloses instantly claimed compound (Example 4,  [0229], reference claim 12, compound (1))  as antioxidants and free-radical scavengers, suitable as medicament ingredient for the preventative treatment of inflammation and allergies of the skin and are particularly suitable for preparation of a medicament for treatment of inflammation [0209]
With regards  to the functional limitation set forth in claim 10 wherein the compound  administered causes an inhibition of transcription factor NF-KB, this is the functional limitation of the compounds 3-(4-tert-butylphenyl)-3-hydroxy-1-(4- methoxyphenyl)propan-1-one, 1-(4-tert-butylphenyl)-3-hydroxy-3-(4-methoxyphenyl)propan-1- one or a mixture thereof.  Rudolph et al. explicitly discloses that the instantly claimed compound is useful in the reduction and treatment of inflammation and absence of evidence to the contrary, the method of inhibiting NF-KB would occur inherently achieved by the composition and method of Rudolph et al. It is 
Therefore the method performed by Rudolph et al anticipates the instant claims.



Conclusion
Claims 9-10 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629